Citation Nr: 0109071	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  96-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from December 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of March 1995.  The case was previously remanded in December 
1998.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id. (to be 
codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

The veteran's claim was denied on the basis that a right eye 
disorder existed prior to service, and was not aggravated in 
service.  The law provides that a veteran is presumed in 
sound condition except for defects noted when examined and 
accepted for service; this presumption may be rebutted by 
clear and unmistakable evidence that the disability 
manifested in service existed before service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).  The burden 
of proof in finding clear and unmistakable evidence of 
preexistence is on the VA.  See Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  If preexistence is shown, it must be 
determined whether the disability was aggravated during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this case, the veteran's original claims file, which 
contained his service medical records, was lost; as a 
consequence, there are no service medical records available.  
Service personnel records show that the veteran enlisted in 
December 1972 under a contract which guaranteed that he would 
be assigned to a specific army career group, provided he met 
the required prerequisites.  On this contract, it was noted 
that he had a physical profile pertaining to the eyes of 2.  
A physical status of 2 pertaining to the eyes was entered 
onto the enlisted qualification record on December 26, 1972, 
and it was also reported that the veteran wore glasses.  

In March 1973, the veteran requested immediate separation 
from service, noting that he had been disqualified from his 
chosen career group due to not passing the eye examination, 
and that the various other career options had been explained 
to him.  In April 1973, the request was submitted for 
consideration, with a cover letter from the commanding 
officer reporting that the veteran was not eligible for his 
chosen career group because of a 2 rating for his eyes, as 
indicated on a physical examination on December 12, 1972.  
The specific defect of the eyes was not reported anywhere in 
these records.  

Subsequent to service, the only medical evidence of record 
shows treatment after an injury of the eye in 1994, evidence 
which does not link his disability to service.  Particularly 
given the notice requirements of the VCAA, and that his 
initial VA records were lost, the veteran must be 
specifically advised that records of treatment or any eye 
examinations he underwent from the time of his discharge from 
service until the injury to the eye with the hockey stick in 
1994 would be of particular relevance to his claim.  The RO 
must make reasonable attempts to obtain relevant treatment 
records identified by the veteran.  If additional records are 
obtained, an examination may be indicated.   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
provide a list of the names, locations, 
and approximate dates of treatment of any 
physicians, hospitals, or treatment 
centers, including VA facilities, where 
he underwent an eye examination, or was 
treated for eye complaints, from the time 
of his discharge from service to the 
present, which are not already of record.  
He should be informed that of particular 
importance are the (1) earliest 
postservice treatment or evaluation 
records, and (2) records associated with 
treatment of the injury in 1994 in which 
he was hit with a hockey stick.  The RO 
must secure all available records 
identified.  If any records cannot be 
obtained, the appellant should be 
notified, so that he may obtain and 
submit such records himself.  

2.  If additional relevant medical 
evidence is received, the veteran should 
be scheduled for a VA examination to 
determine whether he has a right eye 
disability which was incurred or 
aggravated during service.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests or studies should be 
completed and the results reviewed by the 
examiner prior to a final opinion.  The 
examiner is asked to address the following 
matters:
? The current, correct diagnosis(es) for 
the veteran's right eye 
disability(ies); 
? The likelihood that any current 
disorder is consistent with the claimed 
inservice injury as described by the 
veteran; 
? The extent, if any, to which any 
current eye disorder was unequivocally 
manifested prior to service; whether, 
if so, any such disorder increased in 
severity in service; and, if so, 
whether the increase in severity was 
due to natural progress.  
The report must include the complete 
rationale for all conclusions reached.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  The RO 
should then readjudicate the claim.  If it 
remains denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


